WILLIAM E. DOYLE, Circuit Judge,
dissenting:
This cause was filed as an interpleader action. The appellees filed a suit in an effort to determine the rightful owner of royalties due from a producing gas well. The possible owners of the royalties and lands at issue included appellants. They were named as parties and filed a counterclaim seeking a removal of any cloud on their title. Also, three Indian Nations were possible owners. Nevertheless, they were not named as parties and did not appear. On its own motion the trial court dismissed the action; but it first found that the Indian Nations were indispensable parties who could not be brought into the action because of their sovereign character.
The majority opinion proposes to reverse the trial court and to allow the action to proceed without the Indian Nations. The reasons for this proposed action are as follows:
1. The lack of proof at trial showing any claim which would be adverse to the claim of the appellants. The appellants had proof of their title and chain of title to the land at issue. This includes the fact that appellants’ predecessor in interest had a judgment quieting his title. Littlefield v. Nelson, 246 F.2d 956.
2. There was no evidence whatsoever of the claim of the Indian Nations to the land except their lease to appellees. In addition, although the Supreme Court has considered the Indian Nations’ title to the bed of a stream which adjoins the land at issue, this decision only dealt with their initial title and not any subsequent conveyances. Choctaw Nation v. Oklahoma, 397 U.S. 620, 90 S.Ct. 1328, 25 L.Ed.2d 615.
3. Although there may be other claims to the land, a judgment can be fashioned which will not effect any claimants before the court.
4. If the interpleader action is dismissed, the appellants are without a remedy.
The problem which arises from the majority approach is that in deciding the case in this manner, the implicit result is that the appellants, rather than the Indian Nations, have full and complete title to the land. Furthermore, the majority does not explain how a remedy can be fashioned without effecting the rights of the Indian Nations. Presumably, if the Indian Nations gave a lease to appellees for the land, they must believe that they have some right to it. Moreover, it is impossible to see how the trial court is able to decide who should get the royalties without determining who owns the land. Thus, the Indi*1366an tribes may end up without either ownership or rights to royalties.
The majority opinion takes the position that a dismissal leaves the appellants without a remedy, and this must be balanced against the Indian Nations’ sovereign immunity. It is impossible to determine why the appellants’ need for a remedy should outweigh any rights the tribes may have.
For the above reasons, I respectfully dissent. I would affirm the judgment of the district court which dismissed the action.